 

Exhibit 10.5

 

AGREEMENT

CFFC

 

THIS AGREEMENT is made effective as of May 31, 2018 and between, Alliance MMA,
Inc. (“Alliance” or the “Company”), with an address at 590 Madison Ave, 21st
Floor, New York, New York, 10022 and Michael Constantino, with an address of
__________________________________________________________ (the “Promoter”).

 

RECITALS

 

WHEREAS, The Promoter and the Company entered into (i) that certain asset
purchase agreement and amendment(s) dated September 30, 2016 (“APA”), under
which the Company acquired certain assets from the Promoter, all as described in
Appendix A (the “Acquired Assets”);

 

In connection with the APA, the Promoter and the Company entered into that
certain employment agreement dated September 30, 2016 pursuant to which the
Promoter operated the promotional business related to the Acquired Assets
(“Employment Agreement”);

 

WHEREAS, the Company and Promoter desire to settle all legal disputes and
claims, separate and terminate the Employment Agreement, and the APA.

 

AGREEMENT

 

Now, therefore, the parties hereto, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, agree as follows:

 

1.Recitals. The foregoing recitals are hereby incorporated into this Agreement.

 

2.Warranties. The Company warrants that it has the authority to enter into this
Agreement; that it has full and complete title free and clear of any
encumbrances or liens; that there are no claims, actions, arbitrations, or
investigations now pending or threatened against the Acquired Assets or the
business being transferred; that there are no brokers owed any commissions
related to this transaction; that all known liabilities, including taxes, have
been disclosed; and that all known contracts have been disclosed.

 

3.Retention of AMMA Shares. Promoter shall retain any cash already paid and all
shares of stock already issued to Promoter pursuant to the APA.

 

4.Termination of APA. The APA is hereby terminated and neither Company nor
Promoter shall have any further rights or obligations thereunder.

 

5.Termination of Employment Agreement. The Employment Agreement is hereby
terminated and neither Company nor Promoter shall have any further rights or
obligations thereunder.

 



 

 

 

6.Transfer of Acquired Asset. The Promoter does hereby convey to the Company all
its right, title and interest in and to the tradename “Cage Fury Fighting
Championships” (“CFFC”).

 

7.Legal Settlement. In settlement of any and all legal disputes, the Employment
Agreement, and the APA, the Company will pay the Promoter a total of $129,800.
The Promoter understands the payment will occur in two tranches, the first
payment of $25,000 is due within 3 business days of the first corporate
financing, anticipated to be completed by August 8, 2018, and the remaining
$104,800 is due within 10 business days of a secondary corporate financing,
currently anticipated to be October 12, 2018. For avoidance of doubt, if either
of the afore mentioned corporate financings occur earlier than anticipated, the
Company will utilize this date in determining the payment to the promoter.

 

Additionally, the Company will issue the Promoter a stock option award for
75,000 NQL stock options with a life of five (5) years issued with an exercise
price equivalent to the closing price per the NASDAQ Capital Markets on the
business day both parties endorse this agreement.

 

8.Voting Agreement. The Promoter agrees at the Company’s option to either give
Company management a proxy to vote or to directly vote all shares of Company
common stock over which Promoter has voting control in favor of any transaction
as to which the Company’s Board of Directors recommends approval.

 

9.Deposit of Company Funds. The Promoter hereby represents and warrants to the
Company that all proceeds from Company related events and activities received by
or on behalf of Promoter have been deposited into Company owned bank accounts
and the Promoter will continue to pursue collections of any current receivable
balance recorded on the Company’s books and records and will deposit those funds
into the Company’s bank account.

 

10.Cooperation. Promoter shall cooperate with the Company and its auditors and
provide such information as the auditors require in connection with the
preparation of interim and annual financial statements for the year ended
December 31, 2018 and will respond to these requests within 24 hours.

 

11.Release of Company. Subject to the terms and conditions set forth in this
Agreement, the Promoter, including affiliates, officers, directors, partners,
shareholders, employees, agents and attorneys, hereby release and forever
discharge both Ivy Equity and the Company as well as its subsidiaries, officers,
directors, partners, members, shareholders, employees, agents and attorneys from
all actions, causes of action, suits, debts, covenants, contracts, agreements,
promises, trespasses, damages, payments, judgments, claims and demands
whatsoever, known or unknown, which such persons ever had, now have or hereafter
may have for, upon or by reason of any matter, cause or thing whatsoever from
the beginning of the world to the date of this Agreement. Nothing in this
release shall prevent the enforcement of the provisions of this Agreement nor be
deemed to release, waive, or discharge any claims arising after the effective
date of this Agreement.

 



 

 

 

12.Release of Promoter. Subject to the terms and conditions set forth in this
Agreement, the Company, including its affiliates, subsidiaries, officers,
directors, employees, agents and attorneys, hereby release and forever discharge
the Promoter and its officers, directors, partners, shareholders, members,
employees, agents, predecessors, and successors-in-interest, and attorneys from
all actions, causes of action, suits, debts, covenants, contracts, agreements,
promises, trespasses, damages, payments, judgments, claims and demands
whatsoever, known or unknown, which the such persons ever had, now have or
hereafter may have for, upon or by reason of any matter, cause or thing
whatsoever from the beginning of the world to the date of this Agreement.
Nothing in this release shall prevent the enforcement of the provisions of this
Agreement, nor be deemed to release, waive, or discharge any claims arising
after the effective date of this Agreement.      13. Non-Disparagement. The
Parties agree that from this time forward each Party will refrain from making to
a third party any defamatory, derogatory, or disparaging statements about the
other, or any person or entity associated with or representing the other.

 

14.Indemnity. The Company hereby agrees to indemnify, defend and hold the
Promoter (including its officers, directors, partners, shareholders, members,
employees, agents, predecessors, and successors-in-interest) harmless from and
against any liabilities, losses, costs, damages, penalties, assessments,
demands, claims, causes of action, including without limitation, reasonable
attorneys’, accountants’ and/or consultants’ fees and expenses, and court costs,
including punitive, indirect, consequential, or other similar damages
(collectively, “Losses”) that relate in any way or arise out of the
representations and warranties made by the Company herein. Further, The Company
agrees to indemnify the Promoter to the fullest extent permitted by Delaware Law
and its organizational documents against claims and liabilities arising during
the course of Promoter’s employment by the Company, provided that such claims
and liabilities are not caused by the Promoter’s gross negligence, willful
misconduct or violation of law. The Company represents and warrants that its
interest in and to the Acquired Assets is fully transferable and upon execution
of this Agreement, the Promoter shall receive legal and beneficial title to all
of the Acquired Assets free and clear of all Encumbrances (as that term is
defined in the APA). The Company hereby agrees to indemnify, defend and hold the
Promoter harmless from any Losses relating in any way to a breach of the
foregoing representation and warranty in the preceding sentence. Notwithstanding
anything herein to the contrary, the Company shall have no obligation to
indemnify the Promoter in connection with any Losses that were proximately
caused by the Promoter’s own action or inaction.

 



 

 

 

15.Entire Agreement. The Agreement represents the entire agreement and
understanding between the Parties concerning the subject matter of this
Agreement and supersedes any and all prior agreements or understandings. No
materials outside the body of this Agreement, either written or oral, shall
constitute a part of the terms or conditions of this Agreement, except where
otherwise stated herein.

 

16.Applicable Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of New York. Any disputes or litigation
arising out of this Settlement Agreement shall be governed by New York law.

 

17.Binding Effect. This Agreement shall be binding on, and shall be enforceable
against, and shall inure to the benefit of the Parties to this Agreement and
their respective past and present officers, directors, affiliates, member firms,
subsidiaries, parents, successors, shareholders, members, partners, general
partners, limited partners, principals, participating principals, managing
members or other agents, management personnel, attorneys, servants, employees,
representatives of any other kind (and any officers, directors, members or
shareholders of any of the foregoing which are not natural persons), spouses,
estates, executors, estate administrators, heirs, and assigns.

 

18.Waiver and Amendment. No provision of or rights under this Settlement
Agreement may be waived or modified unless in writing and signed by the Party
whose rights are thereby waived or modified. Waiver of any one provision herein
shall not be deemed to be a waiver of any other provision herein (whether
similar or not), nor shall such waiver constitute a continuing waiver unless
otherwise expressly so provided.

 

19.Disputes. In case any dispute shall arise under this agreement, the
prevailing party shall be entitled to prompt reimbursement of reasonable legal
fees incurred in connection with the enforcement of this Agreement.

 

20.Confidentiality. The Parties and their respective counsel agree to maintain
in the strictest confidence and not disclose to the public, media, or any third
parties (except upon order of a court or governmental body, or as required by
law or for reporting to their auditors, investors or similarly interested
parties under an obligation to maintain confidentiality) the contents and terms
of this Agreement.

 

21.Common Stock. The employment of the Promoter terminated effective May 31,
2018 (“Termination Date”).  Accordingly, after the Termination Date, the
Promoter is no longer an employee of the Company.  The shares of Common Stock
currently owned by the Promoter are no longer subject to any restriction
resulting from Promoter’s status as an employee/officer of the Company. 
Accordingly, the Promoter may sell the Common Stock owned by him/her, subject to
compliance with applicable federal and state securities laws, including laws
related to insider trading.

 



 

 

 

The Parties hereto have executed this Agreement as an instrument under seal as
of the date written above.

 

Alliance MMA, Inc.       /s/ John Price   John Price, CFO, duly authorized      
Promoter:       /s/ Michael Constantino   Michael Constantino  

 



 

 